Name: Council Decision 2013/729/CFSP of 9Ã December 2013 amending Decision 2013/34/CFSP on a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali)
 Type: Decision
 Subject Matter: defence;  European construction;  Africa;  cooperation policy
 Date Published: 2013-12-11

 11.12.2013 EN Official Journal of the European Union L 332/18 COUNCIL DECISION 2013/729/CFSP of 9 December 2013 amending Decision 2013/34/CFSP on a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to the proposal by the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 17 January 2013, the Council adopted Decision 2013/34/CFSP (1) establishing the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali). (2) On 18 February 2013, the Council adopted Decision 2013/87/CFSP (2) on the launch of EUTM Mali. (3) EUTM Mali should be provided with a project cell to manage projects in support of its objectives. (4) Decision 2013/34/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Decision 2013/34/CFSP the following Article is added: Article 3a Project cell 1. EUTM Mali shall have a project cell for identifying and implementing projects. The Mission shall, as appropriate, coordinate, facilitate, and provide advice on projects implemented by Member States and third States, under their responsibility, in areas related to the Mission's mandate and in support of its objectives. 2. Subject to paragraph 3, the EU Mission Commander shall be authorised to seek recourse to financial contributions from the Member States or third States to implement projects identified as supplementing EUTM Mali's other actions in a consistent manner. In such a case, the EU Mission Commander shall conclude an arrangement with those States, covering in particular the specific procedures for dealing with any complaint from third parties concerning damage caused as a result of acts or omissions by the EU Mission Commander in the use of the funds provided by those States. Under no circumstances shall the Union or the HR be held liable by contributing States as a result of acts or omissions by the EU Mission Commander in the use of funds from those States. 3. The PSC shall agree on the acceptance of a financial contribution from third States to the project cell.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 9 December 2013. For the Council The President A. PABEDINSKIENÃ  (1) OJ L 14, 18.1.2013, p. 19. (2) Council Decision 2013/87/CFSP of 18 February 2013 on the launch of a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (OJ L 46, 19.2.2013, p 27).